Exhibit 10.5

EXECUTION COPY

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

The FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Fifth Amendment”),
dated as of April 19, 2012, is made by and among Salus Capital Partners, LLC (as
assignee of Wells Fargo Bank, N.A.), in its capacity as agent (in such capacity,
“Agent”) acting for and on behalf of itself and the lenders from time to time
party to the Loan Agreement referred to below (capitalized terms used in this
Fifth Amendment without definition have the respective meanings ascribed to such
terms in the Loan Agreement) (collectively with Agent, the “Lenders”), the
Lenders, and RoomStore Inc., a Virginia corporation, a debtor and
debtor-in-possession (“Borrower” or “Debtor” and collectively with Agent and
Lenders, the “Parties”).

W I T N E S S E T H:

WHEREAS, on the Petition Date, Borrower commenced its chapter 11 bankruptcy case
(the “Chapter 11 Case”) in the United States Bankruptcy Court for the Eastern
District of Virginia (the “Bankruptcy Court”), and Borrower retained possession
of its assets and is authorized under title 11 of chapter 11 of the United
States Code (the “Bankruptcy Code”) to continue the operation of its businesses
as a debtor-in-possession; and

WHEREAS, prior to the commencement of the Chapter 11 Case, Wells Fargo Bank,
N.A., as successor by merger to Wells Fargo Retail Finance, LLC (“Wells Fargo”),
made loans and advances and provided other financial or credit accommodations to
Borrower secured by substantially all assets and properties of Borrower,
pursuant to the terms of that certain Loan and Security Agreement dated as of
May 27, 2010, by and among the Borrower, Wells Fargo, as Agent and Lender, and
the other Lenders party thereto (as amended and in effect, the “Loan Agreement”)
and the other Pre-Petition Loan Documents; and

WHEREAS, the Bankruptcy Court entered the Interim Order (A) Authorizing Debtor
to Obtain Interim Post-Petition Financing and Grant Security Interests and
Superpriority Administrative Expense Status Pursuant to 11 U.S.C. §§ 105 and
364(c); (B) Authorizing the Use of Cash Collateral; (C) Modifying the Automatic
Stay Pursuant to 11 U.S.C. § 362; (D) Authorizing Debtor to Enter Into
Agreements With Wells Fargo Bank, N.A., in Its Capacity as Agent; and
(E) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 (the “Interim
Financing Order”) [Docket No. 53], pursuant to which Wells Fargo made
post-petition loans and advances and provided other financial accommodations to
Borrower, which advances and other financial accommodations were secured by
substantially all the assets and properties of Borrower as set forth in the
Interim Financing Order; and

WHEREAS, in connection with the Interim Financing Order, Borrower entered into
the Ratification Agreement, which modified certain terms and provisions of the
Pre-Petition Loan Documents; and

WHEREAS, the Bankruptcy Court entered the Final Order (A) Authorizing Debtor to
Obtain Interim Post-Petition Financing and Grant Security Interests and
Superpriority Administrative Expense Status Pursuant to 11 U.S.C. §§ 105 and
364(c); (B) Authorizing the Use of Cash Collateral; (C) Modifying the Automatic
Stay Pursuant to 11 U.S.C. § 362; and (D)



--------------------------------------------------------------------------------

Authorizing Debtor To Enter Into Agreements With Wells Fargo Bank, N.A., in Its
Capacity as Agent (the “Final Financing Order”) [Docket No. 222] on January 5,
2012, as affirmed and modified by the First Supplemental Order and, as and to
the extent entered by the Bankruptcy Court, the Second Supplemental Order; and

WHEREAS, Wells Fargo, as both agent and lender, has assigned to Salus Capital
Partners, LLC all of its right, title, and interest in, to, and under the Loan
Documents, such that Salus Capital Partners, LLC is the sole Lender and the
Agent under the Loan Documents and the Pre-Petition Loan Documents and, in
connection therewith, Borrower, Agent and Lenders entered into that certain
Third Amendment to Loan and Security Agreement and First Amendment to
Ratification Agreement dated as of February 6, 2012, approved by the Bankruptcy
Court on February 8, 2012 pursuant to the Order (I) Authorizing Debtor to Enter
Into Amendment Agreement With Salus Capital Partners, LLC and (II) Supplementing
Final Financing Order (the “First Supplemental Order”) [Doc. No. 339]; and

WHEREAS, Borrower, Agent and Lenders entered into that certain Fourth Amendment
to Loan and Security Agreement dated as of April 11, 2012 (the “Fourth
Amendment”), and on April 17, 2012, the Debtor, with the consent of the Official
Committee of Unsecured Creditors appointed in the Bankruptcy Case and the Office
of the United States Trustee, tendered to the Bankruptcy Court for approval a
proposed agreed order approving the Fourth Amendment (the “Second Supplemental
Order” and, together with the Interim Financing Order, the Final Financing
Order, the First Supplemental Order, the Third Supplemental Order referred to
below, and any other order of the Bankruptcy Court relative to the DIP Loan
Agreement, collectively referred to as the “Financing Orders”), which Second
Supplemental Order is anticipated to become effective on or about the effective
date of this Fifth Amendment; and

WHEREAS, the Existing Defaults have occurred and continue to exist; and

WHEREAS, Borrower, Agent and Lenders desire to further amend certain provisions
of the Loan Documents in accordance with the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, Agent and
Lenders mutually covenant, warrant and agree as follows:

1. AMENDMENTS AND AGREEMENTS.

1.1 Additional Definitions. As used herein, the following terms shall have the
respective meanings given to them below, and the Loan Agreement and the other
Loan Documents shall be deemed and are hereby amended to include, in addition
and not in limitation, each of the following definitions:

(a) “Third Supplemental Order”: An order of the Bankruptcy Court (i) approving
the terms, conditions, and amendments to the Loan Documents set forth in the
Fifth Amendment, (ii) authorizing the Parties to enter into the Fifth Amendment,
and (iii) supplementing and/or modifying the Final Financing Order, First
Supplemental Order, and Second Supplemental Order.

 

2



--------------------------------------------------------------------------------

(b) “Fifth Amendment”: The Fifth Amendment to Loan and Security Agreement dated
as of April 19, 2012, by and among the Agent, the Lenders and the Borrower.

(c) “Fifth Amendment Effective Date”: The date on which the Bankruptcy Court
shall have entered the Third Supplemental Order and all of the conditions
precedent to effectiveness of this Fifth Amendment set forth in Section 3 hereof
shall have been satisfied.

(d) “Liquidity”: As of any date of determination, the sum of (i) Borrower’s
Availability, plus (ii) Borrower’s unapplied cash then held by Lender, plus
(iii) Borrower’s cash on hand, plus (iv) any new Availability Reserves imposed
by the Lender or increases to existing Availability Reserves, in each case from
and after the Fifth Amendment Effective Date.

1.2 Amendments to Definitions.

(a) Base Margin. The definition of “Base Margin” in the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Base Margin”: Three and one-half percent (3.5%).

(b) Material Budget Deviation. The definition of “Material Budget Deviation” in
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:

“Material Budget Deviation” shall mean, with respect to any Test Period, if
(i) the inventory receipts of Borrower during such Test Period are less than
eighty percent (80%) of the projected inventory receipts during such Test Period
as reflected in the Budget, or (ii) aggregate cash disbursements by Borrower
during such Test Period exceed one hundred ten percent (110%) of the projected
aggregate disbursements during such Test Period as reflected in the Budget.

1.3 Store Sale Milestones. Section 5.3 (Reorganization/Emergence Process) of the
Third Amendment is hereby deleted in its entirety and replaced with the
following:

“5.3 Store Sale Milestones. If (1) the Borrower has not, on or before June 15,
2012, either (i) repaid the Liabilities in full or (ii) filed with the
Bankruptcy Court a plan of liquidation or reorganization and related disclosure
statement acceptable to the Lender and that provides for the repayment of the
Liabilities in full, together with (in the case of a plan of reorganization)
firm, binding commitments for (x) equity investment in the reorganized Debtor of
not less $5,000,000 and (y) exit financing (in each case, in form and substance,
issued by parties, and subject to limited conditions, reasonably acceptable to

 

3



--------------------------------------------------------------------------------

the Lender), and scheduled a hearing with the Bankruptcy Court for approval of
the same for no later than August 1, 2012, or (2) an Event of Default occurs by
reason of a violation of Section 5.13 (Minimum Liquidity) or Section 5.14
(Minimum Sales) of the Loan Agreement, or upon the occurrence of a Material
Budget Deviation (any such event, a “Store Sale Trigger Event”), then the
following sale and case milestones will be required (failure to achieve any such
milestone constituting an Event of Default):

A. As used herein, the sale and case milestones set forth below in this
paragraph A are referred to as the “Store Sale Milestones”:

(i) upon the earlier of (x) the occurrence of a Store Sale Trigger Event, or
(y) June 15, 20121 (such earliest date being referred to herein as the “Store
Sale Process Commencement Date”), the Borrower shall commence a process of
marketing for sale to potential financial and strategic purchasers, as well as
nationally known retail liquidation firms, the Borrower’s retail store assets,
including all retail inventory, store leases, lease disposition rights, and
related furniture, fixtures and equipment (collectively, the “Store Assets”),
such sales to be conducted for the Store Assets as a whole or in component parts
(collectively, the “Store Sales”), employing one or more investment bankers,
brokers or other sales professionals acceptable to the Lender;

(ii) not later than two (2) Business Days following the Store Sale Process
Commencement Date, the Borrower shall file a bidding procedures motion
contemplating the Store Sales (including the potential conduct of going out of
business or store closing sales), seeking approval of appropriate bidding and
auction procedures, including approval by the Bankruptcy Court of Borrower’s
provision of customary break up fees and bidding protections to stalking horse
bidders, in form and substance acceptable to the Lender;

(iii) not later than fourteen (14) days following the Store Sale Process
Commencement Date, the Borrower shall have entered into one or more asset
purchase, agency, lease designation rights, purchase and sale or other
appropriate agreements (each, a “Stalking Horse Agreement”) with stalking horse
bidder(s) for all or substantially all of the Store Assets, each such stalking
horse bidder to be a credit worthy party reasonably acceptable to Lender and
having delivered to the Debtor a deposit against the applicable purchase price
to be paid under the applicable Stalking Horse Agreement in an amount not less
than 10% of such purchase price (or guaranteed amount), and each such Stalking
Horse Agreement to be in form and substance acceptable to the Lender;

(iv) not later than sixteen (16) days following the Store Sale Process
Commencement Date, the Borrower shall file one or more sale motions seeking
approval of the sale of all or substantially all of the Store Assets, together
with each of the executed Stalking Horse Agreements;

 

1  In the event that any date required for any action described in these Store
Sale Milestones falls on a day that is not a Business Day, such date shall be
extended to the next succeeding Business Day.

 

4



--------------------------------------------------------------------------------

(v) not later than twenty-five (25) days following the Store Sale Process
Commencement Date, the Borrower shall conduct auctions for the sale of all or
substantially all of the Store Assets (the “Auction(s)”);

(vi) not later than twenty-seven (27) days following the Store Sale Process
Commencement Date, the Bankruptcy Court shall have entered one or more orders
(the “Sale Orders”) approving the Store Sales to the winning bidder(s) pursuant
to the Auction(s); and

(vii) not later than twenty-eight (28) days following the Store Sale Process
Commencement Date, the Borrower shall have consummated the Store Sales with the
winning bidder(s) from the Auction(s) and shall have received the purchase
price(s) (or initial installment on account of guaranteed amounts) payable in
respect thereof.

B. In the event that application of the net proceeds of the Store Sales to the
outstanding balance of the Obligations (including for this purpose a reasonable
cash reserve to be held by the Lender to satisfy any pending or future
indemnification obligations of the Borrower, if required by Lender), yields a
deficiency in an amount not in excess of $1,000,000, then Borrower shall deliver
to Lender for Lender’s approval (i) within five (5) days following the closing
of the Store Sales, a revised Budget reflecting the sale of the Store Assets and
Borrower’s ongoing cash needs, and (ii) within forty-five (45) days following
the closing of the Store Sales, a proposal describing in reasonable detail
Borrower’s plan to generate cash to repay the balance of the Obligations.
Borrower and Lender shall negotiate in good faith regarding Borrower’s plan to
repay the balance of the Obligations as expeditiously as reasonably practicable
under the circumstances. In the event that either (x) Borrower and Lender cannot
agree on such plan, or (y) the outstanding balance of the Obligations (including
any such reasonable reserve required by the Lender) exceeds $1,000,000, then
(1) Borrower shall, within five (5) Business Days following Lender’s written
notice to Borrower engage an investment banking firm, real estate broker and/or
other sales professionals acceptable to Lender (unless the Borrower has
previously engaged such a professional that it intends to utilize for such task
and which is acceptable to Lender) for the purpose of selling the remaining
assets of the Borrower (such engagement to be subject to approval of the
Bankruptcy Court, which the Borrower agrees to obtain as soon as the Court’s
calendar shall permit), (2) such investment banker, real estate broker or other
sales professional shall, within fifteen (15) Business Days following such
engagement deliver to the Borrower and the Lender recommendations with respect
to the marketing and sale of such remaining assets, and (3) the outstanding
balance of the Obligations shall be required to be paid in full no later than
November 15, 2012.”

 

5



--------------------------------------------------------------------------------

1.4 Interest on Revolving Credit Loans. Section 2.11(a) of the Loan Agreement is
hereby amended as follows:

“(a) Except as set forth in Section 2.11(b) and 2.11(c), each Revolving Credit
Loan shall bear interest at a per annum rate equal to the greater of (x) the
Base Rate plus the Base Rate Margin and (y) six percent (6%), as determined
based upon a 360-day year and actual days elapsed.”

1.5 Closing Stores. Article IV of the Loan Agreement is hereby amended to add
the following section:

“4.31 For Borrower’s retail stores for which Borrower has not by June 4, 2012
obtained stipulations executed by the applicable landlords agreeing to extend
the Debtor’s time period to assume or reject the leases for such stores (the
“365(d)(4) Period”) through a date not earlier than November 15, 2012 and which
have been approved by the Bankruptcy Court (“Lease Extensions”), Borrower will,
(i) no later than June 4, 2012, for any retail store as to which the 365(d)(4)
Period will expire on or prior to September 8, 2012 (each a “June Closing
Store”), or (ii) no later than August 6, 2012, for any retail store as to which
the 365(d)(4) Period will expire after September 8, 2012 but on or prior to
November 14, 2012 (each an “August Closing Store”), commence to transfer the
inventory located at such stores to Borrower’s distribution center and/or other
Borrower store locations for which Lease Extensions are in place, with all such
inventory transfers to be completed by June 30, 2012 for the June Closing
Stores, and by August 31, 2012 for the August Closing Stores. Lender shall be
afforded the opportunity to observe and monitor all such inventory transfers
and, in Lender’s reasonable discretion, establish appropriate Availability
Reserves to account for potential shrinkage, damage and other risks associated
with the transfer of such Collateral. Borrower shall reject the leases and
surrender possession to the applicable landlords (x) for the June Closing
Stores, effective on or prior to June 30, 2012, and (y) for the August Closing
Stores, effective on or prior to August 31, 2012.”

1.6 Financial Covenants. Article V of the Loan Agreement is hereby amended to
add the following new sections 5.13 and 5.14:

“5.13 Minimum Liquidity/Net Availability. Borrower shall maintain Liquidity
(i) for each week ending during the first three weeks following the Fifth
Amendment Effective Date, of not less than 80% of the projected Net Availability
for such week as set forth in the Budget; and (ii) for each Test Period ending
thereafter, of not less than 85% of the projected Net Availability for such Test
Period as set forth in the Budget.”

“5.14 Minimum Sales. Borrower shall achieve sales (net of sales taxes) (i) for
each week ending during the first three weeks following the Fifth Amendment
Effective Date, of not less than 80% of projected sales for such week as set
forth in the Budget; and (ii) for each Test Period ending thereafter, of not
less than 85% of the projected sales for such Test Period as set forth in the
Budget.”

 

6



--------------------------------------------------------------------------------

1.7 Amendment Fee. In consideration of the agreements of the Agent and the
Lenders under this Fifth Amendment, the Borrower agrees to pay to Agent, for the
account of the Lenders, an amendment fee in the amount of $75,000 (the
“Amendment Fee”), which fee shall be fully earned and due and payable in cash on
the Fifth Amendment Effective Date. Borrower acknowledges and agrees that Agent
and Lenders are authorized, in their sole discretion, to pay the Amendment Fee
through the Lenders initiating a Revolving Credit Loan under the Loan Agreement
on the Fifth Amendment Effective Date.

2. RELEASE.

2.1 Release of Pre-Petition Claims. Borrower hereby confirms, reaffirms, and
restates the releases set forth in Section 9.1 of the Ratification Agreement as
of the date of execution of this Fifth Amendment by Agent and Borrower, and
acknowledges that such releases shall fully inure to the benefit of Agent and
Lenders (each as a successor-in-interest to Wells Fargo) and their respective
successors and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, and other representatives.

2.2 Releases Generally.

(a) Borrower understands, acknowledges, and agrees that the releases set forth
in the Ratification Agreement and reaffirmed above as of the date of execution
of this Fifth Amendment by Agent and Borrower, may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit, or other proceeding that may be instituted, prosecuted, or
attempted in breach of the provisions of such releases.

(b) Borrower agrees that no fact, event, circumstance, evidence, or transaction
that could now be asserted or that may hereafter be discovered shall affect in
any manner the final and unconditional nature of the releases set forth in the
Ratification Agreement and reaffirmed above and, when made.

3. CONDITIONS PRECEDENT.

The effectiveness of this Fifth Amendment, and Agent’s and Lenders’ obligation
to extend to Borrower further Revolving Credit Loans, advances, or other
financial accommodations under the Loan Documents, shall be subject to
satisfaction, as determined by Agent, of the following conditions precedent
(which, with respect to further Revolving Credit Loans and other financial
accommodations, shall be continuing conditions precedent):

(a) The receipt by Agent of an original (or electronic copy) of the Fifth
Amendment, duly authorized, executed, and delivered by Borrower, Agent and
Lenders;

(b) Issuance by the Bankruptcy Court of an Order approving the Fifth Amendment
in form acceptable to the Agent and Lenders;

 

7



--------------------------------------------------------------------------------

(c) Receipt and approval by Agent and Lenders of a revised Budget;

(d) Receipt by Agent of evidence, reasonably satisfactory to Agent, that
Borrower has obtained Lease Extensions for no less than 20 of Borrower’s ongoing
store locations;

(e) Borrower shall furnish to Agent and Lenders all financial information,
projections, business plans, cash flows, and such other information as Agent and
Lenders shall reasonably request from time to time;

(f) No trustee, examiner, or receiver or the like shall have been appointed or
designated with respect to Borrower, as debtor and debtor-in-possession, or its
business, properties, and assets and no motion or proceeding shall be pending
seeking such relief;

(g) Other than the voluntary commencement of the Chapter 11 Case, no material
impairment of the priority of Agent’s and Lenders’ security interests in the
Collateral shall have occurred from the date of the latest field examinations of
Agent and Lenders to the Fifth Amendment Effective Date; and

(h) Except for the Existing Defaults, no Event of Default shall have occurred or
be existing under any of the Loan Documents. The Borrower hereby acknowledges
and agrees that (i) existing Events of Default have not, as of the Fifth
Amendment Effective Date been waived and will continue as outstanding after the
Fifth Amendment Effective Date; and (ii) the Lenders are not, by the Fifth
Amendment waiving the existing Events of Default, or any of their rights,
powers, or remedies with respect thereto; and (iii) the Lenders hereby expressly
reserve all of their rights, remedies, and powers under the Loan Documents, at
law, in equity, or otherwise;

(i) Borrower shall have paid to Agent, for the account of the Lenders, the
Amendment Fee.

4. MISCELLANEOUS.

4.1 Amendments and Waivers. Neither this Fifth Amendment nor any other
instrument or document referred to herein or therein may be changed, waived,
discharged, or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of the change, waiver, discharge, or
termination is sought. The Lenders are not, by this Fifth Amendment waiving the
existing Events of Default, or any of their rights, powers, or remedies with
respect thereto. The Lenders hereby expressly reserve all of their rights,
remedies, and powers under the Loan Documents, at law, in equity, or otherwise.

4.2 Further Assurances. Borrower shall, at its expense, at any time or times
duly execute and deliver, or shall use its best efforts to cause to be duly
executed and delivered, such further agreements, instruments, and documents,
including, without limitation, additional security agreements, collateral
assignments, UCC financing statements or amendments or continuations thereof,
landlord’s or mortgagee’s waivers of liens and consents to the exercise by

 

8



--------------------------------------------------------------------------------

Agent and Lenders of all the rights and remedies hereunder, under any of the
Loan Documents or applicable law with respect to the Collateral, and do or use
its best efforts to cause to be done such further acts as may be reasonably
necessary or proper in Agent’s opinion to evidence, perfect, maintain, and
enforce the security interests of Agent and Lenders, and the priority thereof,
in the Collateral and to otherwise effectuate the provisions or purposes of the
Fifth Amendment, any of the Loan Documents.

4.3 Headings. The headings used herein are for convenience only and do not
constitute matters to be considered in interpreting the Fifth Amendment.

4.4 Counterparts. The Fifth Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of the Fifth Amendment by electronic mail (PDF), telefacsimile, or
other method of electronic transmission shall have the same force and effect as
the delivery of an original executed counterpart of the Fifth Amendment. In
making proof of the Fifth Amendment, it shall not be necessary to produce or
account for more than one counterpart thereof signed by each of the Parties.

4.5 Additional Events of Default. The Parties acknowledge, confirm, and agree
that the failure of Borrower to comply with any of the covenants, conditions,
and agreements contained herein or in any other agreement, document, or
instrument at any time executed by Borrower in connection herewith shall
constitute an Event of Default under the Loan Documents.

4.6 Costs and Expenses. In addition to all other fees and expenses payable by
the Borrower to Agent and Lenders under the Loan Documents, the Borrower shall
reimburse Agent and Lenders for all costs and expenses, including reasonable
actual and reasonable legal fees and expenses, incurred by Agent or any Lender
in the structuring, negotiation, arrangement, or preparation of the Fifth
Amendment, the Second Supplemental Order, the Loan Documents, and the
agreements, documents, and/or instruments to be executed in connection herewith
or contemplated hereby. Agent shall provide Borrower, the Office of the United
States Trustee, and any statutory committee appointed in the Chapter 11 Case
with copies of invoices for all such fees and expenses, redacted as necessary to
remove any attorney-client privileged information. Borrower, the Office of the
United States Trustee, and any statutory committee appointed in the Chapter 11
Case shall have the right to object to reimbursement by the Debtor of any such
fees and expenses within seven (7) days of receipt of such invoices therefor.
Any such fees and expenses not objected to within such seven (7) day period
shall be added to the Post-Petition Liabilities and shall be payable in
accordance with the terms of the Loan Documents.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused the Fifth Amendment to be duly
executed as of the day and year first above written.

 

SALUS CAPITAL PARTNERS, LLC By:  

/s/ Kyle C. Shonak

  Name: Kyle C. Shonak   Title: Senior Vice President ROOMSTORE, INC. By:  

/s/ Lewis M. Brubaker, Jr.

  Name: Lewis M. Brubaker, Jr.   Title: Senior Vice President and CFO

[Signature Page to Fifth Amendment to Loan and Security Agreement]